DETAILED ACTION
1.	This Corrected Notice of Allowance is in regard to acknowledgement of the claim to foreign priority.



EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jeremy Stroh on December 17, 2021.
The application has been amended as follows: 
17.  (Currently Amended – Examiner’s Amendment)  A system for carrying out a virtual meeting between a first person located in a vehicle and a second person located in a reference location, different from the vehicle, the system comprising:
a first display device, viewable by the first person, configured: 
to display the virtual meeting for viewing by the first person by displaying a first virtual surrounding area which is selectively represented by the first display device in accordance with a sensed movement of the vehicle and in accordance with a sensed relative orientation of the first person with respect to the vehicle, 
to display in the first virtual surrounding area an image of the second person from a virtual perspective of the first person, and
to display in the first virtual surrounding area a first virtual environment which moves past the first person according to the sensed movement of the vehicle from the virtual perspective of the first person, to prevent the first person from becoming nauseous; and
a second display device, viewable by the second person, configured: 
to display the virtual meeting for viewing by the second person by displaying a second virtual surrounding area selectively represented by the second display device in accordance with a sensed movement of the reference location, 
to display in the second virtual surrounding area an image of the first person from a virtual perspective of the second person, and 
to display in the second virtual surrounding area a second virtual environment which moves past the second person according to the sensed movement of the reference location from the virtual perspective of the second person, to prevent the second person from becoming nauseous.

Allowable Subject Matter
2.	Claims 10-23 are allowed.
 
The following is an examiner’s statement of reasons for allowance: Independent claims 10 and 17, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Border teaches the limitation: “virtual reality system for collaboration between users to conduct a meeting wherein a user could be riding in a vehicle”. But the claims recite a different combination of limitation: “to display the virtual meeting for viewing by the first person by displaying a first virtual surrounding area which is selectively represented by the first display device in accordance with a sensed movement of the vehicle and in accordance with a sensed relative orientation of the first person with respect to the vehicle, and to display in the first virtual surrounding area an image of the second person from a virtual perspective of the first person, and to display in the first virtual surrounding area a first virtual environment which moves past the first person according to the sensed movement of the vehicle from the virtual perspective of the first person, to prevent the first person from becoming nauseous; and a second display device, viewable by the second person, configured: to display the virtual meeting for viewing by the second person by displaying a second virtual surrounding area selectively represented by the second display device in accordance with a sensed movement of the reference location, and to display in the second virtual surrounding area an image of the first person from a virtual perspective of the second person, and to display in the second virtual surrounding area a second virtual environment which moves past the second person according to the sensed movement of the reference location from the virtual perspective of the second person, to prevent the second person from becoming nauseous.”, that is not suggested or shown by Border.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        January 13, 2022